Love,
dissenting: I do not agree with the decision or opinion in this case. The claim for amortization was made in the return for 1921. The reexamination was not made or begun until subsequent to March 3, 1924. Section 214 (a) (9) of the Revenue Act of 1921 provides:
At any time before March 3, 1924, the Commissioner may, and at the request of the taxpayer shall, reexamine the return, and if he finds as a result of an appraisal, or from other evidence that the deduction originally allowed was incorrect, the income, war-profits, and excess-profits taxes for the year or years affected shall be redetermined.
It occurs to me that the provision above quoted plainly implies that in the event no reexamination be made prior to March 3, 1924, the taxpayer is thereafter barred from making a request for such reexamination for the purpose of getting a larger deduction for amortization than claimed in his return, and that the Commissioner thereafter is barred from such reexamination, on his own initiative, for the purpose of, or resulting in, the decrease of the amount of such deduction claimed in the return. If such be not the proper construction of that statute, then I am unable to perceive any meaning in it.
But it is urged that section 250 (d) of the 1921 Act, and 278 (b) of later Acts, provide that such reexamination may be made by the Commissioner at any time. I do not construe those sections in that way. To give such a construction to them renders the part of section 214 quoted above absolutely meaningless and superfluous. It also nullifies the general limitation statutes.
*683One of the cardinal rules of statutory construction is that in the event two statutes appear to conflict, a construction will be given them, if such may be done without doing violence to the language employed, that will harmonize them both, and leave them both active.
To my mind' the statutes in question may be construed harmoniously. Section 214 (a) (9) means just what it says — that at any time prior to March 3,1924, the Commissioner may, and at the request of the taxpayer shall, reexamine the return, and determine the correct amount of deduction allowable for amortization, whether more or less than the amount taken in the return. If no reexamination be made prior to March 3,1924, the taxpayer may not thereafter demand such reexamination; neither may the Commissioner, on his own initiative, make such reexamination and change the amount shown in the return.
In the event such reexamination were made prior to March 3, 1924, any additional tax shown to be due as a result of such reexamination, “may be assessed, or a proceeding in court for the collection of such tax may be begun without assessment, at any time.”
Section 214 (a) (9) provides for, and prescribes a limitation on, the ascertainment or determination of the tax and the amount of same, while section 278 (b) provides for the collection of such tax as theretofore ascertained to be due.
Section 214 (a) (9) provides for the ascertainment of the correct amount of tax, with limitations on the time within which such may be done. Section 278 (b) provides for the collection of the tax. The two sections deal with separate and distinct functions.
When properly applied, each may be carried out and enforced.